Citation Nr: 1117992	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1973 to August 1974.  This appeal arises from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Notably, this claim was previously denied by the Board in February 2010, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In February 2011, the Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension, but no single disability is evaluated as 100 percent disabling.

2.  The competent evidence of record shows that, for the portion of the appeal period prior to January 5, 2009, the Veteran used a wheelchair when out of his home and required a daily caregiver who cooked; performed household chores; assisted the Veteran with dressing and bathing; performed gardening, shopping, and bill paying; and drove the Veteran to all doctor appointments. 

3.  The competent evidence of record shows that the Veteran's disabilities rendered him so helpless as to need regular aid and attendance in the activities of daily living for the portion of the appeal period prior to January 5, 2009.   

4.  The competent evidence of record does not show that the Veteran was blind, bedridden, a patient in a nursing home, confined to his immediate premises due to disabilities, or unable to avoid the hazards of his daily environment for the portion of the appeal period from January 5, 2009.
5.  The competent evidence of record does not show that the Veteran's disabilities rendered him so helpless as to need regular aid and attendance in the activities of daily living for the portion of the appeal period from January 5, 2009.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension, based on the need for regular aid and attendance of another person or housebound status, have been approximated for the portion of the appeal period prior to January 5, 2009.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).

2.  The criteria for special monthly pension, based on the need for regular aid and attendance of another person or housebound status, have not been met or approximated for the portion of the appeal period from January 5, 2009.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in June 2004, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The Board is also aware of the considerations of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection or increased ratings are awarded.  However, in this case since the claim in question is being denied, such matters are moot.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record and the RO obtained VA examinations in 2004 and 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Veterans Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



Legal Criteria

Under the applicable criteria, a Veteran who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct is entitled to VA pension benefits.  See 38 U.S.C.A. § 1521(a).

A Veteran receiving nonservice-connected pension may receive pension at a higher, special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 C.F.R. § 3.351(b).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or establishes a factual need of aid and attendance under the criteria found at 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances that normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.

It is not required that all of the above enumerated disabling conditions are found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with the veteran's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

It is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility required at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" that a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

Special monthly pension at the housebound rate is warranted if the Veteran has a disability rated as 100 percent (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when the Veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability that likely will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Factual Background and Analysis

The Veteran is not service-connected for any disabilities, but he was granted nonservice-connected pension benefits effective March 2003.  He is now seeking entitlement to special monthly pension based on need of regular aid and attendance of another person or by reason of being housebound.

The Veteran has the following disability ratings for nonservice-connected disability: osteoarthritis of the right knee (30 percent); degenerative joint disease of the lumbar spine with some decrease in reflexes, low back strain (20 percent); osteoarthritis of the left knee (10 percent); thoracic outlet syndrome (0 percent); old fracture, right wrist (0 percent); perineal abscess (0 percent); status post right inguinal hernia repair (0 percent); ganglion cyst, right foot (0 percent) and anxiety/personality disorder (0 percent).  His combined nonservice-connected disability rating was 50 percent.

The record is voluminous, consisting of approximately six volumes of evidence submitted by the Veteran, and includes records from the Social Security Administration (SSA) that show receipt of disability benefits in 1995 based on fibromyalgia and affective disorders.  Also of record is a SSA Disability Determination and Transmittal Report dated in November 2000 that shows continued SSA disability benefits to the Veteran for affective disorders and disorders of muscle, ligament, and fascia as the secondary diagnosis.  

The pertinent evidence is an April 2004 medical statement from the Veteran's treating physician who indicated the Veteran had a daily caregiver who, between the hours of 8am and 5pm, cooked, performed household chores, and assisted the Veteran with dressing and bathing.  The caregiver also performed gardening, shopping, bill paying, and drove the Veteran to all doctor appointments.  The Veteran was able to get around in a limited fashion in his home but used a wheelchair when out of his home.  

On physical examination, the examiner noted the Veteran had good range of motion of the left knee with flexion to 120 degrees and extension to 0 degrees.  There was mild effusion and tenderness but stability was good.  The patella tracked well.  Examination of the right knee revealed neutral alignment, slight effusion, and mild medial joint line tenderness.  However there was full active and passive range of motion.  There was also good quad strength with normal stability in all directions, and the Veteran had good range of motion of both hips and both ankles.  

The Veteran underwent two VA examinations in June 2004.  The examiner referred to documentation indicating the Veteran was wheelchair bound due to poor weight bearing of the lower extremities and needed the assistance of a homecare provider on a daily basis.  The Veteran was not otherwise permanently hospitalized or bedridden.  He did not wear glasses and was mentally capable of balancing his checkbook and financial affairs.  He did not complain of bowel or bladder discomfort.  However, the Veteran was limited in protecting himself from the hazards of daily environment because of his wheelchair, poor balance, and weight bearing of the lower extremities.  The Veteran's lifestyle was very sedentary in that he spent his days in the wheelchair, listening to the radio or watching television and left his house for medical appointments.  Although he had good upper body build, he had decreased range of motion, poor balance, and no weight bearing on the lower extremities due to pain and discomfort of the knees.  He did not use canes or crutches for ambulation or stability but instead transferred from his bed to the wheelchair.  

A musculoskeletal examination revealed complaints of pain and discomfort of the right knee with limited range of motion.  The Veteran was able to go to a sitting position of the knee but could not extend that knee out to 0 degrees.  Limitation of the right knee was from 120 degrees of flexion/extension to 135 degrees.  The Veteran would not extend the leg any further than 120 degrees.  The left lower extremity range of motion was from 0 to 135 degrees with complaints of pain and discomfort.  He also had pain and fatigue of the left knee after repeated movement and a decrease in range of motion from 20 degrees to 130 degrees and, on further evaluation, from 45 degrees to 130 degrees of the left lower extremity.  The Veteran had difficulty in extending the leg out and had poor weight bearing and balance.  Examination of the upper extremities was essentially within normal limits.  

In discussing functional restrictions of upper ability, the examiner noted that the Veteran needed assistance with preparing meals, as he had poor weight bearing of the lower extremities.  He also occasionally needed help toileting and bathing but did not need help fastening his clothes.  There were no amputations of the upper or lower extremities.  The examiner essentially concluded that the Veteran was confined to a wheelchair because of poor balance and compulsion.  

Then, the Veteran's private physician submitted a Medical Statement for Consideration of Aid and Attendance in June 2004.  This report showed a diagnosis of bilateral osteoarthritis of knees.  The examiner noted that the Veteran was restricted in his ability to bathe and tend to other hygiene needs.  He was not confined to bed, but he did require the use of a wheelchair.  The Veteran was able to travel with assistance.  

An April 2005 VA psychiatric examination report shows the examiner concluded there was no evidence of present mental health problems that would prevent the Veteran from working, performing activities of daily living, or that would cause him to need aid and attendance.  

In December 2005, the Veteran submitted an additional statement from his private physician indicating that the Veteran's quality of life was very limited and depended tremendously on his daily caregiver.  He stated that the Veteran functioned 100 percent via his wheelchair, ambulating only when necessary due to extreme pain and difficulty.  The physician concluded the Veteran was unable to care for himself and, thus, the need for a full time caregiver was a total necessity.  

In July 2008, the Board remanded the case for additional development that included obtaining any outstanding treatment records and providing the Veteran with an examination.  Thereafter, the Veteran underwent an Aid and Attendance examination in January 2009.  The Veteran came to the examination on his own in a private motor vehicle.  He was not hospitalized or bedridden at the time.  The examiner reported that the Veteran's best corrected vision was not 5/200 or worse and that he was capable of managing benefit payments in his own best interest without restriction.  There was polyuria related to diabetes but no pathological processes involving other body parts and systems, including the effects of advancing age, such as dizziness, bowel/bladder incontinence, loss of memory, performing self care or travel beyond the premises of the home.  The Veteran's typical day included shaving and showering, preparing a simple breakfast, watching television, reading, or spending time on the computer and preparing dinner for himself and his wife before going to bed.  Physical examination of the upper extremities was essentially within normal limits with no functional restrictions in strength, coordination, or the ability for self feeding, fastening clothing, bathing, shaving, and toileting.  

Examination of the lower extremities showed normal muscle strength of 5/5.  Deep tendon reflexes and sensation were both intact.  The feet were warm with normal hair distribution and capillary refill.  Pedal pulses were intact and there was no evidence of edema or muscle atrophy or wasting.  There were no functional restrictions with respect to limitation of motion, contracture, weakness, lack of coordination, or other interference.  There were no deficits in weight bearing, balance, or propulsion.  No mechanical aids were used and none were recommended by the examiner.  There was also no significant functional limitation of motion or other deformity of the lumbar, thoracic, or cervical spine.  There were no restrictions in the Veteran's ambulation or ability to the home.  He drove himself to AA meetings three times a week.  The Veteran was independent in all activities of daily living with no permanent functional restrictions noted on examination.  The examiner concluded there was no current physical need for aid and attendance and the Veteran was not housebound.  

Applying the legal criteria to the facts of this case, the Veteran does not allege blindness or near blindness, nor is he in a nursing home because of mental or physical incapacity.  Therefore, his entitlement to the benefits sought turns on whether the evidence establishes a factual need for regular aid and attendance.  

Taking into consideration the Veteran's condition as a whole, the competent evidence of record indicates that the Veteran had the ability to ordinarily dress and undress, keep himself clean and presentable, feed himself, attend to the wants of nature, and protect himself from the dangers of his environment.  The Board acknowledges that these factors mitigate against finding that he needs the regular aid and attendance of another person.  However, the Board also acknowledges the earlier private and VA medical opinions dated in 2004 that document the Veteran was wheelchair bound.  The Veteran's private physician also reported that the Veteran had a daily caregiver to do household chores and take him to appointments.  Most importantly, the physician opined that the Veteran required continued caregiver services.  

Thus, the Board finds that the competent evidence of record is in equipoise regarding whether the Veteran was in need of the aid and attendance of another person in ordinary activities of daily living for the portion of the appeal period prior to January 5, 2009.  Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Since the preponderance of the evidence is approximately balanced, the Board finds that the Veteran is entitled to special monthly pension based on the need for aid and attendance during this portion of the appeal period.

However, by January 5, 2009, the Veteran's physical condition had drastically improved.  As mentioned previously, the Veteran was able to drive himself to his compensation and pension examination and was able to complete his own household chores.  He did not have a caregiver anymore, and his physical examination was essentially normal.  Therefore, the Board finds the preponderance of the evidence weighs against a finding that the Veteran was in need of the aid and attendance of another person in ordinary activities of daily living for the portion of the appeal period from January 5, 2009, the date of his most recent compensation and pension examination.  To that extent, the Veteran's appeal is denied.  

The Board also notes that a veteran may also qualify for special monthly pension benefits on account of being housebound.  In this case, however, the evidence does not show that the Veteran has one single disability ratable as 100 percent disabling and additional disability rated at the 60 percent level.  The Veteran can, and does, leave his house and immediate premises to attend weekly AA meetings and medical appointments, including his recent VA examination.  As he is unable to meet the threshold requirement for establishing entitlement to housebound benefits, there is no legal basis upon to award such benefits.  38 C.F.R. § 3.351.


ORDER

1.  Special monthly pension by reason of the need for regular aid and attendance of another person or by reason of being housebound is granted for the portion of the appeal period prior to January 5, 2009.

2.  Special monthly pension by reason of the need for regular aid and attendance of another person or by reason of being housebound is denied for the portion of the appeal period from January 5, 2009.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


